PATTERSON, Judge.
The appellant, Charles Woodruff, appeals from the trial court’s summary denial of his “petition for writ of error,” which attacks his 1981 conviction for the offense of robbery in the first degree and his resulting sentence of ninety-nine years’ imprisonment. In his petition, Woodruff specifically alleges that he was denied his right to appeal, because neither the trial court nor *1063his counsel advised him of his right to appeal, and, also, because counsel “did not avail himself to petitioner so that he could file a notice of appeal.”
It is now established that a cognizable ground for a coram nobis petition is the allegation that the petitioner,, through no fault of his own, was denied his right to a direct appeal of his conviction. E.g., Longmire v. State, 443 So.2d 1265 (Ala.1982); Rodgers v. State, 453 So.2d 769 (Ala.Cr.App.1984); Peterson v. State, 428 So.2d 201 (Ala.Cr.App.1983). Hence, Woodruff should have been afforded a hearing on the merits of his petition, since the petition made factual allegations which, if true, would entitled him to relief. See Whitson v. State, 435 So.2d 230 (Ala.Cr.App.1983); Ellison v. State, 406 So.2d 439 (Ala.Cr.App.1981). Accordingly, this cause is remanded, as requested by the Attorney General, with directions that the trial court hold an evidentiary hearing at which Wood-ruff is present and represented by counsel and submit findings of fact on return to this court.
REVERSED AND REMANDED.
All Judges concur.